Citation Nr: 1806120	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a left thigh disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a groin disability.

6.  Entitlement to service connection for a ripped anal region.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from March 1974 to June 1977.

This appeal arises before the Board of Veterans' Appeals (Board) from an October 2009 rating decision in which the Department of Veteran Affairs (VA) St. Louis, Missouri, Regional Office (RO), in part, denied entitlement to service connection for a torn groin, neuropathy of the left thigh, a left hip disability, a low back disability, a skin condition, and a ripped anal region.  In May 2014 and March 2015, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's skin condition, low back disability, left thigh disability, left hip disability, groin disability and ripped anal region.

The Veteran contends that his skin condition, low back disability, left thigh disability, left hip disability, groin disability and ripped anal region are due to his period of service.

In June 2014, the Veteran was afforded VA examinations for his claimed disabilities.  In a March 2015 Board remand, the Board found these examinations to be inadequate.  

Skin

Of note, the Board found the medical opinion regarding the Veteran's skin condition to be inadequate because the examiner failed to provide reasons and bases for the conclusions reached other than the absence of report of a skin condition in the separation examination.  The Board noted that the Veteran's service treatment records do not contain a Report of Medical History at the time of separation.  Moreover, as stated in the previous remand, the examiner's explanation determined that there was a 28 year gap between the Veteran's separation from service and his complaint of rash; however, the examiner's explanation does not account for the Veteran's report of symptoms, which the examiner noted was "at some point prior to 2005."

In an October 2015 addendum opinion, an examiner stated that he did not find evidence to support changes to opinions and he had no additional comments/statements.  As the addendum opinion offered no additional insight or clarification based on the directives of the March 2015 remand, it too is inadequate.  Moreover, the Report of Medical History at the time of the Veteran's separation is not of record; however, the record does not indicate that this record is unavailable, nor does it establish that additional search(es) were undertaken to ensure that the record is unavailable.  Thus, a remand is warranted.

Low Back/ Hip/ Thigh

Citing the May 2014 Board remand, in the March 2015 remand, the Board noted the prior finding that the April 2011 medical opinion was inadequate because the examiner did not take into account the Veteran's assertions of continuity of symptomatology since service.  Likewise, in the March 2015 remand, the Board found that the June 2014 medical opinion did not account for the Veteran's assertions of recurrent symptoms since service.  While the June 2014 examiner noted the Veteran's post-service work as a road worker as an interceding cause of the Veteran's back, hip and thigh disabilities, this interceding causation theory does not account for the Veteran's statements regarding recurrent symptoms of pain between the time of his last in-service injury and the beginning of his employment as a road worker.  Moreover, the March 2015 remand noted that, despite the May 2014 remand directives, the June 2014 opinion did not provide a reason for rejecting the Veteran's reports of continuity of symptomatology.

In an October 2015 addendum opinion, an examiner stated that he did not find evidence to support changes to prior opinions and he had no additional comments/statements.  As the addendum opinion offered no additional bases for the medical opinions of record, it is inadequate.  Thus a remand is warranted.

Groin/ Ripped Anal Region

As noted in the March 2015 remand, the June 2014 VA medical opinion found no correlation between a swollen lymph node noted in 1975 and his subsequent diagnosis of an epididymal cyst in 1999.  The examiner went on to state that there was no correlation to chronic epididymitis in 2005 and the swollen right lymph node in 2005.  The Board noted that the examiner's opinion appeared to be contradicted by an August 1976 service treatment record for "epitidimitis."  The Board stated that this appeared to be a misspelling of epididymitis.  Moreover, the March 2015 remand notes that the symptoms presented in the August 1976 service treatment record appear to be similar to the presenting symptoms that resulted in the more recently diagnosed chronic epididymitis.  The Board directives instructed that the examiner, in discussing his or her explanation, should give attention to the Veteran's August 1976 service treatment record showing treatment for what may have been epididymitis.  

In an October 2015 addendum opinion, an examiner stated that he did not find evidence to support changes to opinions and he had no additional comments/statements.  As the addendum opinion offered no additional bases for the medical opinion, it is inadequate for the purpose of a adjudicating the Veteran's claims.  Thus a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any necessary search(es) to obtain a Report of Medical History at the time of the Veteran's June 1977 separation from service.  All attempts to obtain these records should be documented in the claims file.  If the document(s) regarding the Veteran's service is found, associate with the Veteran's claims file.  If the search for this record is negative, the RO should make a formal finding of unavailability, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  Then, send the Veteran's file to an appropriate VA examiner(s) for addendum opinions.  The examiner(s) should receive a copy of this remand and review the Veteran's file.  The examiner(s) should consider all medical records associated with the file.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Based on review of the record, the examiner should determine:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that a skin disability was manifested in, caused by, or is otherwise etiologically related to the Veteran's period of service.  The examiner should consider onset and continuity of symptoms.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that a low back disability was manifested in, caused by, or is otherwise etiologically related to the Veteran's period of service.

c.  Whether it is at least as likely as not (a 50 percent probability or greater) that a left hip disability was manifested in, caused by, or is otherwise etiologically related to the Veteran's period of service.

d.  Whether it is at least as likely as not (a 50 percent probability or greater) that a left thigh disability was manifested in, caused by, or is otherwise etiologically related to the Veteran's period of service.

e.  Whether it is at least as likely as not (a 50 percent probability or greater) that a groin disability was manifested in, caused by, or is otherwise etiologically related to the Veteran's period of service.  The examiner is to discuss and reconcile the August 1976 service treatment record.

f.  Whether it is at least as likely as not (a 50 percent probability or greater) that an anal region tear was manifested in, caused by, or is otherwise etiologically related to the Veteran's period of service.

Schedule an examination of the Veteran only if the examiner(s) finds that a physical examination is necessary to provide a medical opinion.

In rendering the requested opinions, the examiner(s) must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of hypertension symptoms.  The examiner(s) should explain the medical basis for the conclusions reached.  Please note that the absence of evidence will not be considered affirmative evidence of absence.

The examiner(s) should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  Readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


